MEMORANDUM **
Plaintiff Timothy Paul Olmos appeals pro se the district court’s denial of his request for preliminary injunctive relief against defendant prison officials. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our sole inquiry is whether the district court abused its discretion in denying preliminary injunctive relief, and we conclude the district court did not abuse its discretion. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir.2008); see Winter v. Natural Resources Defense Council, 555 U.S. 7, 129 S.Ct. 365, 374, 172 L.Ed.2d 249 (2008) (listing factors for district court to consider); Sports Form, Inc. v. United Press Int'l, 686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.